DETAILED ACTION
This Office action is responsive to Applicant’s response submitted 30 July 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 21, 22 and 23 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1, 2 and 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites the limitation "a connector" in line 6.  However, a connector element has been previously recited in line 4 of the claim.  It appears the limitation should read “the connector.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-5, 11-13, 15-18, 20, 24, 25, 27-31 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 9,419,375 to Dieduksman et al.
In regards to claims 3, 5, 12, 16-18, Dieduksman teaches a linear member (Figures 4-6) comprising an outer surface that includes an annular groove (50), an additional annular groove that separate sections of the outer surface, and an axial groove (81) that extends in an axial direction of the linear member wherein the axial groove is configured to be gripped (element 80 grips) by a connector (6) to prevent rotation of the linear member relative to the connector, wherein the connector includes an engagement feature (80) configured to be received by the axial groove of the linear member.
In regards to claim 24, Dieduksman teaches a linear member (Figures 4-6) comprising an outer surface that includes a first annular groove (50), a second annular groove (50) that is configured to separate sections of the outer surface, an axial groove (81) that is configured to extend in an axial direction of the linear member; and wherein the axial groove is configured to form a cooperative coupling structure with an engagement portion (80) of a connector wherein the cooperative coupling structure prevents rotation of the linear member relative to the connector.
In regards to claim 28, Dieduksman teaches a linear member (Figures 4-6) comprising an outer surface that includes an annular groove (50), an axial groove (81) that extends in an axial direction of the linear member wherein the axial groove is configured to form a non-rotatable 
	In regards to claims 4 and 30, Dieduksman teaches an additional axial groove in the outer surface that extends in the axial direction and separates sections of the outer surface in a circumferential direction of the linear member. (Figure 5, top and bottom axial grooves) 
In regards to claims 11, 20 and 34, Dieduksman teaches the linear member is a duct, a cable, or a tube. Elements 5 and 6 are an inner and outer housing which together form a duct or tube.
In regards to claim 13, 25 and 29, Dieduksman teaches the engagement feature is an axial ridge (80F) configured to be received by the axial groove of the linear member so as to form the cooperative coupling structure and to prevent rotation of the linear member relative to the connector.
	In regards to claim 15, Dieduksman teaches cooperative engagement between the engagement feature of the connector and the axial groove of the linear member prevents rotation of the linear member relative to the connector.
	In regards to claim 27, Dieduksman teaches the cooperative coupling structure between the engagement portion of the connector and the axial groove of the linear member is configured to biasingly prevent rotation of the linear member relative to the connector.
	In regards to claim 31, Dieduksman teaches the annular groove comprises a first annular groove, and further comprising a second annular groove that is configured to separate first and second sections of the outer surface.

Allowable Subject Matter
Claims 6, 19, 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose or reasonably suggest the separate sections are configured to hinge against each other such that the linear member is bendable to a predetermined bend radius in addition to the accompanying features of the independent claim and any intervening claims.  
Claims 14, 26 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record fails to disclose or reasonably suggest the connector is a fiber optic connector and the linear member is a fiber optic cable in addition to the accompanying features of the independent claim and any intervening claims.  The closest prior art was relied upon in the rejection set forth above.
Claims 1 and 2 are allowed.  The prior art of record fails to disclose or reasonably suggest a fiber optic cable assembly comprising a fiber optic cable and a fiber optic connector, wherein the fiber optic cable has an outer surface that includes: a plurality of annular grooves spaced apart from one another in an axial direction of the fiber optic cable and a plurality of axial grooves that extend in the axial direction, the plurality of axial grooves being spaced apart from one another in a circumferential direction of the fiber optic cable wherein the plurality of axial grooves are configured to divide the outer surface in a circumferential direction of the fiber optic cable into separate sections wherein the separate sections are configured to hinge against each other such that the linear member is bendable to a predetermined bend radius wherein the fiber optic connector includes an axial ridge configured to be received by one of the plurality of axial 
Claims 35-40, 41-48, 53-58 and 59-66 are allowed.  The prior art of record fails to disclose or reasonably suggest an optical fiber device for coupling with a connector comprising an annular groove portion that forms a limited hinge portion that prevents the optical fiber device from exceeding a maximum bend radius of the optical fiber device, an axial groove portion that extends in an axial direction of the optical fiber device, and axial engagement portion/coupled portion that prevents rotation comprising in addition to the accompanying features of the independent claim.
Claims 49-52 and 67-70 are allowed.  The prior art of record fails to disclose or reasonably suggest a fiber optic cable assembly comprising a fiber optic cable that includes an axial groove portion and an annular groove portion that is configured to prevent the fiber optic cable from exceeding a maximum bend radius wherein the non-rotatable portion between the fiber optic cable and the fiber optic connector prevents rotation of the fiber optic cable relative to the fiber optic connector during operation of the fiber optic cable assembly in addition to the accompanying features of the independent claim.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874